PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/162,684
Filing Date: 23 Jan 2014
Appellant(s): Sasuga, David, G.



__________________
Jonathan Pettit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 12, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 15-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the limitation “producing conventional microgreens having significantly longer shelf lives” in line 4.  The phrase “significantly longer” indicates a comparison with something that has a lower shelf life.  However, the claim does not provide a standard for the basis of comparison for the term “significantly longer.”  Therefore, it is unclear to what the term “significantly longer” refers to since no basis of comparison is claimed.
Claim 15 recites the limitation “planting the conventional microgreens seeds at a low microgreen seed density not in a crowded condition” in lines 8-9.  The terms “low" and “not crowded” are relative terms which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites the limitation “growing the microgreens under considerations of lower soil fertility as low as possible and still promoting growth of the microgreens” in lines 15-16.  The term “lower” is a comparison term used to compare two items to one another.  However, the claim does not recite to what the soil fertility is being compared.  Additionally, it is unclear what constitutes a soil fertility as low as possible.  For 
Claim 15 recites the limitation “drying stems and leaves of the seedlings if wet without thermal processing, and harvesting the dried microgreen seedlings when the stems and leaves of the seedlings are completely dry” in lines 21-23.  The term "completely dry" is a relative term which renders the claim indefinite.  The term "completely dry" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The seedlings would inherently have a moisture content above 0%.  Furthermore, applicant does not disclose using desiccation methods to dry the stems and leaves of the seedlings.  It is unclear what moisture content would read on the phrase “completely dry.”  For purposes of examination Examiner interprets the claim to merely require drying stems and leaves of the seedlings if wet without thermal processing.
Claim 6 recites the limitation “limited amount of air exchange” in lines 3-4.  The term “limited” is a relative term which renders the claim indefinite.  The term “limited” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation “the selected varieties being selected from the group further comprising fennel, tatsoi, brussels sprouts, parsley Italian, eress uplan, parsley curled, celery, arugula sylvetta, radish ruby, radish green, and cabbage red” in lines 1-3.  A Markush claim recites a list of alternatively useable members.  The listing 
Clarification is required.
Claims 7 and 16 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berba et al., “Post-harvest physiology of microgreens,” Journal of Young Investigators, July 2012, Vol. 24, Issue 1, Pages 1-5 (herein referred to as “Berba et al.”) (originally cited on November 18, 2015) in view of (“How to Plant Bamboo”) (<http:www.guaduabamboo.com/cultivation/how-to-plant-bamboo/>) (originally cited on May 4, 2017) and Whitehead US 3,407,608.
Regarding Claim 15, Berba et al. discloses a method of making a microgreens product having an extended shelf life comprising the steps of using certain varieties of microgreens having conventional shelf lives between 13 and 21 days (two weeks) (Page 2, Right Column, lines 10-16) (Page 4, Left Column, lines 1-4).  The selected varieties include cabbage red (red cabbage) and arugula (Page 2, Right Column, lines 10-16).  The stems and leaves, i.e. components of the crops, were allowed time after irrigation to dry without thermal processing (via fan drying at room temperature) (Page 3, Left Column, lines 16-24).  It would have been obvious to a person having ordinary skill in the art to allow the crops to completely dry before harvesting to remove surface moisture without the crops wilting (Page 3, Left Column, lines 20-21).  The microgreens are maintained at a temperature of 4 °C without interruption (Berba et al., Page 4, Left Column, lines 1-4), which does not fall within the recited claimed range of 35 to 39.18°F but is extremely close and therefore a prima facie case of obviousness exists in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05).  Furthermore, one of ordinary skill in the art at the time of the invention would desire to immediately, i.e. quick cool, and place the harvested microgreens into final insulated shipping boxed containers within a cooled environment since it is known that leaving microgreens at higher, non-freezing temperatures results in visually unappealing microgreens (Page 4, Left Column, lines 1-13).

How to Plant Bamboo discloses that the amount of spacing required for plants is dependent upon the species to be planted and soil and climate conditions.  Additionally, the size and physical dimensions of the plant is a factor in determining proper planting density wherein higher densities correlated to closer spacing are suitable for smaller sized plants and lower densities correlated to more spacing are suitable for larger sized plants.  How to Plant Bamboo further discloses that if the plants are spaced too far apart, the plantation suffers from loss of soil moisture through evaporation and competition from weeds.  Conversely, an excessive plant density, i.e. “a crowded condition” leads to plants competing amongst themselves for light, space, soil moisture, and nutrients (Page 1).  Differences in the concentration, i.e. plant density, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum ranges by routine experimentation (MPEP § 2144.05.II.A.).  It would have been obvious to one of ordinary skill in the art to optimize the plant density, and therefore the plant spacing, of Berba et al. since How to Plant Bamboo discloses that low plant density leads to loss of 
Further regarding Claim 15, Berba et al. in view of How to Plant Bamboo is silent regarding growing the microgreens under considerations of soil fertility “as low as possible” and still promoting growth of the microgreens.
Whitehead discloses a method of applying moisture to soil at varying rates to control moisture content of soil (‘608, Column 1, lines 13-17).  Whitehead further discloses growing young plants under considerations of soil fertility, i.e. ability of a soil to sustain plant growth, as low as possible while still promoting growth of young plants to help prevent seedling diseases of the plants ('608, Column 2, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Berba et al. and grow young plants under considerations of soil fertility as low as possible as taught by Whitehead in order to prevent seedling diseases ('608, Column 2, lines 1-8) as well as to maintain proper or desired plant growth in order to offset losses by transpiration used for normal plant growth ('608, Column 2, lines 20-33).
Further regarding Claim 15, the limitations “after planting the microgreens, optionally growing the microgreens under conditions of light intensity higher than artificial light intensity” are optional limitations and are therefore not required to be taught by the prior art in the present time.

Regarding Claim 19, Berba et al. discloses the selected varieties being red cabbage (Page 4, Left Column, lines 1-5).
Claims 6-7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berba et al., “Post-harvest physiology of microgreens,” Journal of Young Investigators, July 2012, Vol. 24, Issue 1, Pages 1-5 (herein referred to as “Berba et al.”) (originally cited on November 18, 2015) in view of (“How to Plant Bamboo”) (<http:www.guaduabamboo.com/cultivation/how-to-plant-bamboo/>) (originally cited on May 4, 2017) and Whitehead US 3,407,608 as applied to claim 15 above in further view of Twinam US 5,945,146 and Clarke US 2002/0127305.
Regarding Claim 6, Berba et al. in view of How to Plant Bamboo and Whitehead is silent regarding packaging the microgreens to produce the microgreens product while maintaining microgreens at a temperature between 35 to 40°F during packaging.
Twinam discloses a method of making a vegetable product comprising the step of packaging the vegetables at about 33 to about 55°F (‘146, Column 9, lines 2-17), which falls within the recited claimed range of 35-40°F.  Since the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05.I.).  Twinam also discloses that vegetables exposed to air are susceptible to discoloration (‘146, Column 5, lines 35-38).  It would have been obvious 
Further regarding Claim 6, Berba et al. in view of How to Plant Bamboo, Whitehead, and Twinam is silent regarding packaging under modified atmosphere packaging.
Clarke discloses vegetables are placed in modified atmosphere packaging to produce a desired atmosphere around respiring vegetables by placing them in a sealed container to produce a desired atmosphere within the container (‘305, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berba et al. and package the microgreens under modified atmosphere packaging since Clarke discloses that vegetables placed under modified atmosphere packaging produce a desired atmosphere within the container that holds the vegetables.
Regarding Claim 7, Twinam discloses maintaining shipping conditions to maintain the microgreens product at a temperature of between 35-46°F without interruption (‘146, Column 9, lines 11-21), which falls within the recited claimed range of 35-40°F.  Since the claimed ranges overlap or lie inside ranges discloses by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05.I.).  Twinam is 
Further regarding Claim 7, it is noted that Claim 7, line 2 recites “comprising one of the following.”  Since the prior art teaches the third (c) limitations of “maintaining shipping conditions to maintain the microgreens product at a temperature of between 35-40°F (1.66 to 4.44°C) without interruption,” there is no need for the prior art to teach the limitations of either (a) or (b).
Regarding Claim 16, note that because Claim 7, from which Claim 16 depends, is in the form of a Markush group, and Berba et al. in view of How to Plant Bamboo in further view of Whitehead in further view of Twinam discloses maintaining shipping conditions to maintain the microgreens product at a temperature of between 35-40°F without interruption, it is not required that Berba et al. in view of How to Plant Bamboo, Whitehead, and Twinam meet the further limitation of the non-selected groups via subsequent dependent claims.  The prior art teaches the Claim 7 limitation of maintaining shipping conditions to maintain the microgreens product at a temperature of between 35-40°F (1.66 to 4.44°C) without interruption.  Since Claim 16 further limits step b of Claim 7 with respect to the frozen gel packs and since the frozen gel packs is not currently required to be taught, the prior art is not required to meet the further .

(2) Response to Argument
Appellant argues on Page 5 of the Appeal Brief with respect to the rejections of Claim 15 to 35 USC 112(b) that a person of skill in the art of growing microgreens would understand the terms “an extended shelf life” and “conventional microgreens” and “significantly longer shelf lives” in Claim 15.  Appellant asserts that the first step of the method of Claim 15 involves selecting from the universe of “conventional” microgreens that inherently have “significantly longer shelf lives” than other conventional microgreens and that the shelf lives of “selected varieties” of certain microgreens were observed to range between 13-21 days which appellant alleges are significantly longer shelf lives than most other varieties of microgreens which have shelf lives of around 5-10 days.
Examiner argues that though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Appellant has not provided an explicit definition for the term “significantly longer shelf lives” and that appellant’s assertion that “significantly longer shelf lives” means in the range of 13-21 days is an example disclosed in the specification.  The phrase “significantly longer shelf lives” is relative and Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663 (MPEP § 2173.05(g)).  The disclosure of numerous lengths on time in days associated with the term “extended shelf life” renders the definition of “extended shelf life” in the disclosure unclear.  It is unclear what is intended by the terms “significantly longer” and “conventional microgreens.”  Therefore, this argument is not found persuasive.
Appellant argues on Page 6 of the Appeal Brief with respect to the rejections of Claim 15 to 35 USC 112(b) that the characteristic of growing microgreens at low seed densities is discussed in Paragraphs [0017], [0044], and [0054] of the Specification that the microgreens are grown with a “lower seed density” that is not “excessive” and does 
Examiner argues that the terms “low" and “not crowded” are relative terms which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown what numerical values of “low microgreen seed density” and “not crowded” densities would read on the claimed invention.  Applicant has not defined the terms “low” or “not crowded.”  Furthermore, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context in view of Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663 (MPEP § 2173.05(g)).  The notion of “crowded” conditions is not clearly defined in the specification and is subjective.  Therefore, this argument is not found persuasive.
Appellant argues on Page 6 of the Appeal Brief with respect to the rejections of Claim 15 to 35 USC 112(b) that the phrase “growing the microgreens under considerations of lower soil fertility as low as possible and still promoting growth of the microgreens” is clear and points to Paragraphs [0019] and [0045] of the Specification that discloses that microgreens are grown with “high levels of fertility” results in undesirable characteristics such as having “soft elongated growth and soft leaves” and alleges that a grower skilled in the art of growing microgreens would understand the differences between growing microgreens with a lower seed density versus a higher seed density.
Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663 (MPEP § 2173.05(g)).  The notion of “lower” soil fertility is not clearly defined in the specification and is subjective.  Therefore, this argument is not found persuasive.
Appellant argues on Pages 6-7 of the Appeal Brief with respect to the rejections of Claim 15 to 35 USC 112(b) that the phrase “completely dry” is clear and points to Paragraphs [0021] and [0047] of the Specification that making reasonably certain that the microgreens are dry before harvesting results in longer shelf life compared to microgreens that are harvest when wet and points to the disclosure that by making certain the stems and leaves are completely dry prior to being harvested the shelf life is improved and asserts that a grower skilled in the art of growing microgreens would understand the terms “completely dry” to mean as dry as possible in a healthy manner.
Examiner notes that appellant never provides any definition for the phrase “completely dry” in the preceding statements.  The term "completely dry" is a relative term which renders the claim indefinite.  The term "completely dry" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
It is noted that appellant refers to Berba et al. as “Post Harvest.”  Examiner will refer to Berba et al. as “Post Harvest” throughout the Response to Arguments to maintain consistency.
Appellant argues on Pages 7-8 of the Appeal Brief that appellant’s extended shelf life range of 15-28 days is significantly longer than Post Harvest’s shelf life range of 13-21 days.  Appellant also argues that Post Harvest teaches drying microgreens only after harvest and that the microgreens are fan dried to remove surface moisture for approximately 8-10 minutes and alleges that drying the microgreens after harvest as disclosed and claimed in the present application is not the same as completely drying the microgreens after harvest.  Appellant continues that Post Harvest teaches that the crop must be kept moist prior to harvest and that Claim 15 specifies that the stems and leaves should be allowed to completely dry if wet before harvest.  Appellant alleges that the proposed modification to dry the microgreens before harvest changes the principle of operation of the primary reference.
prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Examiner argues that the term “harvest” is defined as something that you pick or gather.  The crops in Post Harvest are gathered, i.e. “harvested,” after the step of drying the stems and leaves.  Furthermore, the limitations of the stems and leaves of the seedlings being completely dry prior to harvesting are unclear under 35 USC 112(b) as discussed above.  It the stems and leaves of the seedlings are completely dry prior to harvesting as claimed in Claim 15, it is unclear how the microgreens would have a usable shelf life.  Microgreens require a degree of moisture, i.e. should not be completely dry, when sold in grocery stores.  Otherwise, a microgreens product that is completely dry would not have the requisite organoleptic properties for a consumer.  Therefore, these arguments are not found persuasive.
Appellant argues on Pages 8-9 of the Appeal Brief that How to Plant Bamboo discloses bamboo spacing that is different from Claim 15 that recites “planting the conventional microgreens seeds at a low microgreen seed density not in a crowded condition.”  Appellant asserts that How to Plant Bamboo discloses using various factors in how to space bamboo seeds including local soil conditions, climate, and seed densities which are taught differently than the present application.  Appellant alleges that How to Plant Bamboo teaches away from the present invention by calling for a 
Examiner first notes that the limitations “planting the conventional microgreens seeds at a low microgreen seed density not in a crowded condition for each selected variety of microgreens that provides suitable space to allow each individual microgreens plant to grow and develop” are rejected under 35 USC 112(b) as being unclear.  The terms “low" and “not crowded” are relative terms which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown what would constitute a “crowded condition” compared to an “uncrowded condition” since the size or dimensions are not recited.  The notion of a “crowded condition” as well as a “low microgreen seed density” is subjective.  Furthermore, the teachings of How to Plant Bamboo are clearly applicable to other crops such as microgreens.  How to Plant Bamboo is being relied upon to teach that the amount of spacing required for plants is dependent upon the species to be planted and soil and climate conditions.  Additionally, the size and physical dimensions of the plant is a factor in determining proper planting density wherein higher densities correlated to closer spacing are suitable for smaller sized plants and lower densities correlated to more spacing are suitable for larger sized plants.  How to Plant Bamboo further discloses that if the plants are spaced too far apart, the plantation suffers from loss of 
Appellant argues on Pages 9-10 of the Appeal Brief that Whitehead teaches the use of sufficient moisture content for roots of plants being grown and controlling moisture levels at both low and high amounts.  Appellant continues that the disclosure of Whitehead maintaining moisture levels does not suggest a distinct concept of low soil fertility and that Whitehead does not mention shelf life.  Appellant contends that moisture does not equal fertility in the field of microgreens whereas the present invention teaches using a specific level of soil fertility to grow microgreens with an improved shelf life.
Examiner first notes that the phrase “lower soil fertility” is unclear as per the rejections to 35 USC 112(b) above.  Furthermore, Examiner argues that Whitehead discloses growing young plants under considerations of soil fertility, i.e. ability of a soil to sustain plant growth, as low as possible while still promoting growth of young plants to help prevent seedling diseases of the plants ('608, Column 2, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Berba et al. and grow young plants under considerations of soil fertility as low as possible as taught by Whitehead in order to prevent seedling diseases ('608, Column 2, lines 1-8) as well as to maintain proper or desired plant growth in order to offset losses by transpiration used for normal plant growth ('608, Column 2, lines 20-33).  Therefore, Whitehead teaches that an optimal range, one that is not too high or too low, is required 
Examiner notes that appellant’s citations to MPEP 2143.03 and MPEP 2141.02  and corresponding comments on Page 10 of the Appeal Brief does not specifically and distinctly point out the supposed errors in the office action and merely makes a generic statement that no specific reason for combining the elements of the cited references to arrive at the claimed method is provided without specifically pointing out any alleged errors in the office action.
Appellant argues on Page 11 of the Appeal Brief that How to Plant Bamboo discloses spacing for bamboo plants but discloses nothing about how to plant microgreens or extending shelf lives for microgreens and that smaller bamboo plants should be planted with higher densities than larger plants.
Examiner first notes that the primary reference of Post Harvest teaches that the upper limit of 21 days of conventional shelf lives of microgreens that appellant asserts is taught by Post Harvest is longer than the lower limit of 15 days disclosed by applicant.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the limitations “planting the conventional microgreens seeds at a low microgreen seed density not in a crowded condition for each selected variety of microgreens that provides suitable space to allow each individual microgreens plant to grow and develop” are rejected under 35 USC 112(b) as In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.

Examiner argues the phrase “lower soil fertility” is unclear as per the rejections to 35 USC 112(b) above.  Furthermore, Examiner argues that Whitehead discloses growing young plants under considerations of soil fertility, i.e. ability of a soil to sustain plant growth, as low as possible while still promoting growth of young plants to help prevent seedling diseases of the plants ('608, Column 2, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Post Harvest and grow young plants under considerations of soil fertility as low as possible as taught by Whitehead in order to prevent seedling diseases ('608, Column 2, lines 1-8) as well as to maintain proper or desired plant growth in order to offset losses by transpiration used for normal plant growth ('608, Column 2, lines 20-33).  Therefore, Whitehead teaches that an optimal range, one that is not too high or too low, is required to promote the growth of young plants.  Since an optimal moisture content is required, this reads on a “lower soil fertility as low as possible.”  Therefore, this argument is not found persuasive.
Appellant argues on Page 12 of the Appeal Brief that Post Harvest teaches that the crop must be kept moist before harvest and only after harvest the microgreens of Post-Harvest are fan dried to remove surface moisture for 8-10 minutes whereas Claim 15 specifies drying stems and leaves of seedlings if wet before harvesting.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERICSON M LACHICA/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792         
                                                                                                                                                                                               /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.